Citation Nr: 1609256	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  11-08 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bronchitis and pneumonia, to include as due to asbestos exposure.
 
2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to asbestos exposure.
 
3.  Entitlement to service connection for scarring in lungs, to include as due to asbestos exposure.

4.  Entitlement to service connection for seizures.
 
5.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina which, in part, denied service connection for bronchitis and pneumonia, to include as due to asbestos exposure; COPD, to include as due to asbestos exposure; scarring in lungs, to include as due to asbestos exposure; seizures and headaches.

The Veteran also initiated appeals for the additional issues of increased initial disability ratings for hearing loss and tinnitus, but he did not timely submit a substantive appeal after issuance of a December 2013 statement of the case (SOC) addressing those issues.  Accordingly, those issues are not in appellate status.

In April 2014, the Board remanded the claims on appeal to afford the Veteran a Board hearing.  

In June 2015, the Veteran and his spouse testified at a Videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claims for entitlement to service connection for bronchitis and pneumonia, to include as due to asbestos exposure; for COPD, to include as due to asbestos exposure; for scarring in lungs, to include as due to asbestos exposure; for seizures and for headaches.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Regarding his claims for service connection for bronchitis and pneumonia, COPD and scarring in lungs disabilities, the Veteran contends that his claimed disabilities are a result of his claimed exposure to asbestos and fumes from oil and exhaust while working as an electrical/mechanical equipment repairman during service in the Navy.  In multiple statements and during his hearing, the Veteran indicated that he worked in the engine room on the vessels that he served aboard.  These boats included the U.S.S. CANARSEE, YTM-703, where material containing asbestos was wrapped around exhaust manifolds and engine pipes and stacks. 

The Veteran's service personnel records show that he attended Fireman Apprenticeship training upon completion of his basic military training phase of recruit training and that he served aboard the U.S.S. TACOMA from June to August 1973 and Assault Craft Unit ONE in Coronado, California from August 1973.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze an appellant's claim for service connection for asbestosis or asbestos related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993). 

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims. However, the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (Manual), provides information concerning claims for service connection for disabilities resulting asbestos exposure. 

The Manual defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies. M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (a).  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Id. at Subsection (a). 

Some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id. at Subsection (f). 

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Id. at Subsection (b).  Inhalation of asbestos fibers can produce fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).   Id. at Subsection (b). 

The Veteran underwent a VA examination in March 2012.  The examiner opined that it is less likely than not that the Veteran's claimed respiratory conditions were incurred in or caused by his claimed in-service injury, event, or illness.  The examiner noted that a CT scan of the Veteran's chest did not show calcified plaques consistent with asbestosis and that there was no documentation in the Veteran's service treatment records that he was seen during service for bronchitis or pneumonia.  The examiner also stated that the Veteran's moderate obstructive disease shown on pulmonary function testing was from COPD and that mild-to-moderate restrictive disease shown in pulmonary function testing can be due to pectus excavatum, which he stated was unrelated to asbestosis, chronic bronchitis, or lung scarring.   

The Board also notes that on the March 2012 VA examination, the examiner also indicated that the Veteran had a documented history of chronic bronchitis beginning at age 18, prior to the Veteran's enlistment into military service, and thus no nexus exists for relation of bronchitis and lung scarring from military service.  

However, the Board notes that the examiner did not acknowledge or discuss a November 2008 private pulmonary treatment record which provided a diagnosis of asbestosis.  The March 2012 VA examiner also did not address an October 2005 pre-anesthesia assessment which noted that an October 2003 chest x-ray showed pulmonary fibrosis or an October 2009 private primary care note which indicated that chest x-rays at that time showed prominence of interstitial markings, particularly at the bases of the lungs, and a calcified granuloma at the right apex.  As noted above, the M-21-1MR states that such findings may be associated with a history of asbestos exposure.  

Given the facts noted above, the Board finds that the evidence currently of record is insufficient to resolve the claims for service connection for bronchitis and pneumonia, COPD and scarring in lungs disabilities, and that further medical opinion in connection with these claims is warranted which considers the Veteran's history and contains a comprehensible, detailed and well-reasoned rationale.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (4).  

Accordingly, the Board finds that a new VA examination is needed to provide an opinion to determine the nature and etiology of any current respiratory disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that once the VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, the VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Additionally, the Board notes that a pre-existing injury or disease will be considered to have been aggravated by active military, naval or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. §3.306(a).  

The record demonstrates that the Veteran's respiratory disability might have preexisted his service as the service treatment records show that clinical evaluation of the Veteran's lungs and chest was reported as abnormal during enlistment examination in July 1972 with a notation of what appears to state "mild pectus excavatum, right." As a result, the previous March 2012 VA examination is not adequate as it did not specifically address whether the Veteran's service permanently aggravated any preexisting bronchitis and pneumonia, COPD, or scarring in lungs disability beyond the natural progress of the disorders. 

Accordingly, the Board finds that further development is warranted so an examiner can provide an opinion as to whether any bronchitis and pneumonia, COPD or scarring in lungs disability that preexisted his service were not aggravated beyond their natural progression during service.  See 38 U.S.C.A. § 1153 (West 2002) (providing that a pre-existing disease or injury will be considered to have been aggravated by active service where there is an increase in disability during service absent a finding that the increase was due to the natural progress of the disease).  

Thus, a medical opinion is needed that addresses this aspect of the Veteran's bronchitis and pneumonia COPD, scarring in lungs claims.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4) (2015).

Regarding his claimed seizure and headache disabilities, in a January 2015 Report of General Information, it was noted that the Veteran reported that he had recently received treatment at the Durham, North Carolina VA Medical Center (VAMC) for his claimed seizure disorder.  He reported that in December 2015 he wore a device to monitor his seizures and requested that these records be associated with the claims file.  Additionally, the Veteran testified that he continued to receive VA treatment for his respiratory disorders.  To date, the most recent VA records from the Durham VAMC is the March 2012 VA examination report.  

Therefore, it appears that additional records pertaining to the Veteran's claimed bronchitis and pneumonia COPD, scarring in lungs, seizure and headache disabilities may exist.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the Secretary, and must be considered if the material could be determinative of the claim).

Accordingly, additional development is necessary in order to obtain any outstanding medical records pertaining to the Veteran's claimed seizure and headache disabilities on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Obtain from the Durham, North Carolina VAMC all outstanding medical records all outstanding medical records, to specifically include treatment since March 2012.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  The RO should arrange for the Veteran to undergo a VA examination, to be performed by an appropriate examiner, to determine the nature and etiology of the Veteran's claimed respiratory disabilities.  The entire claims file must be made available to the individual designated to examine the Veteran and the designated examiner must review the entire claims file in conjunction with the examination. 

For purposes of this examination, the examiner should presume that the Veteran had asbestos exposure during service.

(a)  The examiner should provide opinions with respect to the following:

(i)  Did a respiratory disability clearly and unmistakably preexist his service?  Please provide a detailed explanation for any conclusion rendered. 

The examiner is advised that "clear and unmistakable evidence" means evidence which cannot be misunderstood or misinterpreted and is undebatable.

(ii)  If a respiratory disability was present at the time of his service entry, does the record clearly and unmistakably show that the respiratory disability was not aggravated by service beyond its natural progression during service? 

For purposes of this analysis, aggravation is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.

(b) whether it is at least as likely as not (i.e., is at least a 50 percent probability) that the Veteran's respiratory disability was sustained during his active duty service, or, resulted from the Veteran's in-service asbestos exposure or from any other injury or illness sustained during service.

All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  The examiner should also specifically address the private treatment reports noted above, which document possible asbestosis as well as other findings consistent with asbestos exposure.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale which includes citation to any relevant facts, evidence, or medical principles must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

4.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If any benefit sought remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




